Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered August 11, 1997, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding ineffective assistance of counsel are either based upon matters which are dehors the record and cannot be reviewed on this appeal (see, People v Clemens, 259 AD2d 758), or are without merit.
Appellate review of the remaining issues raised by the defendant, including those raised in his supplemental pro se brief, was effectively waived by him as part of his negotiated plea, which was voluntary, knowing, and intelligent (see, People v Hidalgo, 91 NY2d 733; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.